UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-9109 RAYMOND JAMES FINANCIAL, INC. (Exact name of registrant as specified in its charter) Florida No.59-1517485 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 880 Carillon Parkway, St. Petersburg, Florida 33716 (Address of principal executive offices)(Zip Code) (727) 567-1000 (Registrant's telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer xAccelerated filer oNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the close of the latest practicable date. 119,578,344 shares of Common Stock as of August 6, 2007 RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES Form 10-Q for the Quarter Ended June 30, 2007 INDEX PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements (unaudited) Condensed Consolidated Statements of Financial Condition as of June 30, 2007 and September 30, 2006 unaudited) 3 Condensed Consolidated Statements of Income and Comprehensive Income for the three months ended June 30, 2007 and June 30, 2006 (unaudited) 4 Condensed Consolidated Statements of Income and Comprehensive Income for the nine months ended June 30, 2007 and June 30, 2006 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the nine months ended June 30, 2007 and June 30, 2006 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 35 PART II. OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 6. Exhibits 37 Signatures 38 2 Return to Index PART IFINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) June 30, September 30, 2007 2006 (in thousands) Assets: Cash and cash equivalents $ 745,003 $ 641,691 Assets segregated pursuant to federal regulations 3,749,872 3,189,900 Securities purchased under agreements to resell 1,723,172 776,863 Securities owned: Trading securities, at fair value 737,580 485,771 Available for sale securities, at fair value 527,585 280,580 Other investments, at fair value 85,160 66,726 Receivables: Brokerage clients, net 1,708,549 1,504,607 Stock borrowed 1,382,233 1,068,102 Bank loans, net 3,427,240 2,262,832 Brokers-dealers and clearing organizations 449,175 210,443 Other 299,103 290,294 Investments in real estate partnerships- held by variable interest entities 219,887 227,963 Property and equipment, net 155,055 142,780 Deferred income taxes, net 96,132 94,957 Deposits with clearing organizations 31,350 30,780 Goodwill 62,575 62,575 Investment in leveraged lease, net 10,150 10,882 Prepaid expenses and other assets 261,380 168,904 $ 15,671,201 $ 11,516,650 Liabilities and Shareholders' Equity: Loans payable $ 552,104 $ 141,638 Loans payable related to investments by variable interest entities in real estate partnerships 114,937 193,647 Payables: Brokerage clients 5,331,386 4,552,227 Stock loaned 1,502,335 1,235,104 Bank deposits 5,024,546 2,806,880 Brokers-dealers and clearing organizations 228,101 79,646 Trade and other 141,324 138,091 Trading securities sold but not yet purchased, at fair value 342,919 94,009 Securities sold under agreements to repurchase 197,627 301,110 Accrued compensation, commissions and benefits 304,538 321,224 Income taxes payable 9,864 34,294 13,749,681 9,897,870 Minority interests 241,356 154,911 Shareholders' equity: Preferred stock; $.10 par value; authorized 10,000,000 shares; issued and outstanding -0- shares - - Common stock; $.01 par value; authorized 180,000,000 shares; issued 120,508,583 at June 30, 2007 and 117,655,883 at September 30, 2006 1,173 1,150 Shares exchangeable into common stock; 273,042 at June 30, 2007 and 362,197 at September 30, 2006 3,504 4,649 Additional paid-in capital 262,357 205,198 Retained earnings 1,409,498 1,258,446 Accumulated other comprehensive income 19,103 12,095 1,695,635 1,481,538 Less: 989,691 and 1,270,015 common shares in treasury, at cost 15,471 17,669 1,680,164 1,463,869 $ 15,671,201 $ 11,516,650 See accompanying Notes to Condensed Consolidated Financial Statements. 3 Return to Index RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) (In thousands, except per share amounts) Three Months Ended Nine Months Ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 Revenues: Securities commissions and fees $ 462,047 $ 424,594 $ 1,281,204 $ 1,186,079 Investment banking 51,818 44,075 131,682 112,645 Investment advisory fees 51,754 46,371 152,487 132,603 Interest 191,691 125,860 514,727 320,532 Net trading profits 7,050 5,671 16,434 19,717 Financial service fees 30,285 41,596 91,683 96,004 Other 28,108 26,498 82,436 85,505 Total revenues 822,753 714,665 2,270,653 1,953,085 Interest expense 134,093 81,689 352,374 194,516 Net revenues 688,660 632,976 1,918,279 1,758,569 Non-Interest Expenses: Compensation, commissions and benefits 462,459 429,224 1,299,862 1,195,488 Communications and information processing 28,828 25,858 83,080 77,152 Occupancy and equipment costs 19,983 18,701 59,849 54,213 Clearance and floor brokerage 8,180 8,781 22,662 19,607 Business development 22,416 21,782 66,252 58,608 Investment advisory fees 12,111 10,616 34,615 30,024 Other 29,156 23,685 60,686 67,064 Total non-interest expenses 583,133 538,647 1,627,006 1,502,156 Income before minority interest and provision for income taxes 105,527 94,329 291,273 256,413 Minority interest (4,371 ) (2,173 ) (5,346 ) (6,734 ) Income before provision for income taxes 109,898 96,502 296,619 263,147 Provision for income taxes 41,545 39,728 109,156 99,733 Net income $ 68,353 $ 56,774 $ 187,463 $ 163,414 Net income per share-basic $ 0.59 $ 0.50 $ 1.63 $ 1.45 Net income per share-diluted $ 0.57 $ 0.48 $ 1.58 $ 1.41 Weighted average common shares outstanding-basic 116,135 113,464 115,353 112,376 Weighted average common and common equivalent shares outstanding-diluted 119,140 116,960 118,425 115,556 Cash dividend declared per common share $ 0.10 $ 0.08 $ 0.30 $ 0.24 Net income $ 68,353 $ 56,774 $ 187,463 $ 163,414 Other Comprehensive Income: Net unrealized (loss) gain on available for sale securities, net of tax (954 ) 35 (834 ) (88 ) Net unrealized gain on interest rate swaps accounted for as cash flow hedges, net of tax - 2 - 44 Net change in currency translations 9,190 2,689 7,842 1,348 Total comprehensive income $ 76,589 $ 59,500 $ 194,471 $ 164,718 See accompanying Notes to Condensed Consolidated Financial Statements. 4 Return to Index RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) (continued on next page) Nine Months Ended June 30, June 30, 2007 2006 Cash Flows from operating activities: Net income $ 187,463 $ 163,414 Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization 16,310 14,474 Excess tax benefits from stock-based payment arrangements (1,781 ) (1,312 ) Deferred income taxes (2,673 ) (6,441 ) Unrealized loss, premium and discount amortization on available for sale securities and other securities 673 123 Loss on sale of property and equipment 13 1,046 Gain on sale of loans available for sale (397 ) (303 ) Gain on sale of joint venture interest (2,559 ) - Provision for loan loss, legal proceedings, bad debts and other accruals 17,169 26,607 Stock-based compensation expense 27,089 17,253 (Increase) decrease in operating assets: Assets segregated pursuant to federal regulations (559,972 ) (874,439 ) Receivables: Brokerage clients, net (205,536 ) (105,090 ) Stock borrowed (314,131 ) 29,696 Brokers-dealers and clearing organizations (238,732 ) (109,516 ) Other (87,014 ) (46,280 ) Securities purchased under agreements to resell, net of securities sold under agreements to repurchase (154,792 ) 102,613 Trading securities, net (4,854 ) (257,494 ) Prepaid expenses and other assets (17,781 ) (44,174 ) Increase (decrease) in operating liabilities: Payables: Brokerage clients 779,159 877,422 Stock loaned 267,231 218,603 Brokers-dealers and clearing organizations 148,455 (57,972 ) Trade and other 27,507 8,607 Accrued compensation, commissions and benefits (15,941 ) (24,646 ) Income taxes payable (23,073 ) 15,873 Minority interest (5,346 ) (6,734 ) Net cash used in operating activities (163,513 ) (58,670 ) See accompanying Notes to Condensed Consolidated Financial Statements. 5 Return to Index RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) (continued from previous page) Nine Months Ended June 30, June 30, 2007 2006 Cash Flows from investing activities: Additions to property and equipment, net (30,062) (22,409) Proceeds from sale of joint venture interest, net of cash disposed 3,514 - Loan originations and purchases (2,594,200) (1,623,799) Loan repayments 1,388,809 699,807 Proceeds from sale of loans available for sale 29,396 11,613 Purchases of other investments (18,434) (66,815) Investments in real estate partnerships-held by variable interest entities (16,818) (48,665) Loans to investor member of variable interest entities related to investments in real estate partnerships - (3,985) Repayments of loans by investor members of variable interest entities related to investments in real estate partnerships 12,780 10,898 Securities purchased under agreements to resell, net (895,000) - Sales of available for sale securities 81 227 Purchases of available for sale securities (325,096) (9,721) Available for sale securities maturations and repayments 75,995 45,945 Net cash used in investing activities (2,369,035) (1,006,904) Cash Flows from financing activities: Proceeds from borrowed funds, net 426,900 413,033 Repayments of mortgage and borrowings, net (15,233) (2,820) Proceeds from borrowed funds related to investments by variable interest entities in real estate partnerships 5,202 4,820 Repayments of borrowed funds related to investments by variable interest entities in real estate partnerships (36,339) (5,384) Proceeds from capital contributed to variable interest entities related to investments in real estate partnerships 58,816 56,011 Minority interest (29,479) (19,731) Exercise of stock options and employee stock purchases 32,811 28,321 Increase in bank deposits 2,217,666 372,384 Purchase of treasury stock (1,350) (5,100) Cash dividends on common stock (36,411) (27,841) Excess tax benefits from stock-based payment arrangements 1,781 1,312 Net cash provided by financing activities 2,624,364 815,005 Currency adjustment: Effect of exchange rate changes on cash 7,842 1,348 Net increase (decrease) in cash and cash equivalents 99,658 (249,221) Cash reduced by deconsolidation of variable interest entity related to investments in real estate partnerships (291) - Cash resulting from consolidation of limited partnerships 3,945 - Cash and cash equivalents at beginning of period 641,691 881,133 Cash and cash equivalents at end of period $745,003 $631,912 Supplemental disclosures of cash flow information: Cash paid for interest $349,101 $191,274 Cash paid for taxes $128,364 $90,329 See accompanying Notes to Condensed Consolidated Financial Statements. 6 Return to Index RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) June 30, 2007 Note 1 - Basis of Presentation: The accompanying unaudited condensed consolidated financial statements include the accounts of Raymond James Financial, Inc. (“RJF”) and its consolidated subsidiaries that are generally controlled through a majority voting interest.RJF is a holding company headquartered in Florida whose subsidiaries are engaged in various financial service businesses; as used herein, the term “the Company” refers to RJF and/or one or more of its subsidiaries.In accordance with Financial Accounting Standards Board (“FASB”) Interpretation (“FIN”) No. 46R, “Consolidation of Variable Interest Entities” (“FIN 46R”), the Company also consolidates any variable interest entities (“VIEs”) for which it is the primary beneficiary.Additional information is provided in Note 5.When the Company does not have a controlling interest in an entity, but exerts significant influence over the entity, the Company applies the equity method of accounting.All material intercompany balances and transactions have been eliminated in consolidation. Effective October 1, 2006, the Company adopted Emerging Issues Task Force (“EITF”) Issue 04-5, “Determining Whether a General Partner, or the General Partners as a Group, Controls a Limited Partnership or Similar Entity When the Limited Partners Have Certain Rights,” for partnerships created before and not subsequently modified after June 29, 2005.As a result, the Company consolidated three partnerships beginning in the three months ended December 31, 2006.As of June 30, 2007, these partnerships had assets of approximately $81.8 million. Certain financial information that is normally included in annual financial statements prepared in accordance with generally accepted accounting principles in the United States of America ("GAAP") but not required for interim reporting purposes has been condensed or omitted.These unaudited condensed consolidated financial statements reflect, in the opinion of management, all adjustments necessary for a fair presentation of the consolidated financial position and results of operations for the interim periods presented.The nature of the Company's business is such that the results of any interim period are not necessarily indicative of results for a full year. These unaudited condensed consolidated financial statements should be read in conjunction with Management’s Discussion and Analysis and the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended September 30, 2006.To prepare consolidated financial statements in conformity with GAAP, management must estimate certain amounts that affect the reported assets and liabilities, disclosure of contingent assets and liabilities, and reported revenues and expenses.Actual results could differ from those estimates.Certain revisions and reclassifications have been made to the unaudited condensed consolidated financial statements of the prior period to conform to the current period presentation.As a result, financial service fees revenue and investment advisory fees expense increased by approximately $3.3 million and $9.6 million, respectively, for the three and nine months ended June 30, 2006.These revisions did not impact the Company’s net income for the three or nine months ended June 30, 2006. The Company’s quarters end on the last day of each calendar quarter. Note 2 - Effects of Recently Issued Accounting Standards, Not Yet Adopted: In June 2006, the FASB issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”), which clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS No. 109, “Accounting for Income Taxes”.FIN 48 establishes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.This interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition.FIN 48 is effective for fiscal years beginning after December 15, 2006 (October 1, 2007 for the Company).The Company is currently evaluating the impact the adoption of this interpretation will have on its consolidated financial statements for the fiscal year ending September 30, 2008. In July 2006, the FASB issued Staff Position (“FSP”) No. FAS 13-2, “Accounting for a Change or Projected Change in the Timing of Cash Flows Relating to Income Taxes Generated by a Leveraged Lease Transaction” (“FSP FAS 13-2”).This FSP addresses how a change in the timing of cash flows relating to income taxes generated by a leveraged lease transaction affects the accounting by a lessor for that lease.FSP FAS 13-2 is effective for fiscal years beginning after December 15, 2006 (October 1, 2007 for the Company).The Company does not expect this FSP to have a material impact on its consolidated financial statements for the fiscal year ending September 30, 2008. 7 In September 2006, the SEC issued Staff Accounting Bulletin No.108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in the Current Year Financial Statements” (“SAB 108”). SAB 108 addresses how the effects of prior year uncorrected misstatements should be considered when quantifying misstatements in current year financial statements. SAB 108 requires an entity to quantify misstatements using a balance sheet and income statement approach and to evaluate whether either approach results in quantifying an error that is material in light of relevant quantitative and qualitative factors.The guidance is effective for annual financial statements covering the first fiscal year ending after November 15, 2006.The Company is currently evaluating the impact this guidance will have on its consolidated financial statements for the fiscal year ending September 30, 2007. In September 2006, the FASB issued Statement of Financial Accounting Standards No.157, “Fair Value Measurements” (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair-value measurements required under other accounting pronouncements but does not change existing guidance as to whether or not an instrument is carried at fair value.SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 (October 1, 2008 for the Company), and interim periods within those fiscal years. The Company does not expect SFAS 157 to have a material impact on the consolidated financial statements of the Company. In February2007, the FASB issued Statement of Financial Accounting Standards No.159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS 159”). SFAS 159 allows companies to elect to follow fair value accounting for certain financial assets and liabilities on an instrument by instrument basis. SFAS 159 is applicable only to certain financial instruments and is effective for fiscal years beginning after November15, 2007 (October 1, 2008 for the Company).The Company has not yet completed its assessment of what impact, if any, SFAS 159 will have on its consolidated financial statements. In April 2007, the FASB issued Staff Position FIN No. 39-1, "Amendment of FASB Interpretation No. 39." FSP FIN No. 39-1 defines "right of setoff" and specifies what conditions must be met for a derivative contract to qualify for this right of setoff.FSP FIN No. 39-1 also addresses the applicability of a right of setoff to derivative instruments and clarifies the circumstances in which it is appropriate to offset amounts recognized for those instruments in the statement of financial position. In addition, this FSP permits offsetting of fair value amounts recognized for multiple derivative instruments executed with the same counterparty under a master netting arrangement and fair value amounts recognized for the right to reclaim cash collateral (a receivable) or the obligation to return cash collateral (a payable) arising from the same master netting arrangement as the derivative instruments. This interpretation is effective for fiscal years beginning after November 15, 2007 (October 1, 2008 for the Company), with early application permitted.The Company is currently evaluating the impact the adoption of FSP FIN No. 39-1 will have on its consolidated financial statements. In May 2007, the FASB issued FSP FIN No. 46R-7, "Application of FASB Interpretation No. 46(R) to Investment Companies." FSP FIN No. 46R-7 amends the scope of the exception to FIN 46R to state that investments accounted for at fair value in accordance with the specialized accounting guidance in the American Institute of Certified Public Accountants ("AICPA") Audit and Accounting Guide, Investment Companies, are not subject to consolidation under FIN 46R. This interpretation is effective for fiscal years beginning on or after December 15, 2007 (October 1, 2008 for the Company). The Company is currently evaluating the impact the adoption of FSP FIN No. 46R-7 will have on its consolidated financial statements. In June 2007, the Accounting Standards Executive Committee of the AICPA issued Statement of Position ("SOP") 07-1, "Clarification of the Scope of the Audit and Accounting Guide Investment Companies and Accounting by Parent Companies and Equity Method Investors for Investments in Investment Companies." This SOP provides guidance for determining whether an entity is within the scope of the AICPA Audit and Accounting Guide Investment Companies (the "Guide"). Additionally, it provides guidance as to whether a parent company or an equity method investor can apply the specialized industry accounting principles of the Guide (referred to as investment company accounting). This SOP is effective for fiscal years beginning on or after December 15, 2007 (October 1, 2008 for the Company), with early application encouraged. The Company is currently evaluating the impact the adoption of SOP 07-1 will have on its consolidated financial statements. 8 Note 3 – Trading Securities and Trading Securities Sold But Not Yet Purchased: June 30, 2007 September 30, 2006 Securities Securities Sold but Sold but Trading Not yet Trading Not yet Securities Purchased Securities Purchased (in 000's) Marketable: Municipal obligations $296,289 $- $192,028 $5 Corporate obligations 113,761 90 134,431 968 Government obligations 53,903 158,684 37,793 31,636 Agencies 184,282 123,984 68,380 34,023 Total debt securities 648,235 282,758 432,632 66,632 Derivative contracts 39,295 12,292 20,904 8,309 Equity securities 45,509 47,869 29,532 19,068 Other securities 4,541 - 2,703 - Total $737,580 $342,919 $485,771 $94,009 Mortgage-backed securities of $192.7 million and $77.1 million at June 30, 2007 and September 30, 2006, respectively, are included in Corporate obligations and Agencies in the table above.Mortgage-backed securities sold but not yet purchased of $124 million and $34 million at June 30, 2007 and September 30, 2006, respectively, are included in Agencies in the table above. Note 4 – Available For Sale Securities: Available for sale securities are comprised primarily of collateralized mortgage obligations, mortgage related debt, and certain equity securities held by the Company's non-broker-dealer subsidiaries, principally Raymond James Bank, F.S.B. (“RJBank”).There were no material proceeds from the sale of securities available for sale for the three and nine months ended June 30, 2007 and 2006. The amortized cost and estimated market values of securities available for sale at June 30, 2007 are as follows: Gross Gross Estimated Amortized Unrealized Unrealized Market Cost Gains Losses Value (in 000's) Agency collateralized mortgage obligations $ 202,764 $481 $(77) $ 203,168 Non-agency collateralized mortgage obligations 324,471 59 (1,205) 323,325 Other 1,073 20 (1) 1,092 $ 528,308 $560 $ (1,283) $ 527,585 The amortized cost and estimated market values of securities available for sale at September 30, 2006 are as follows: Gross Gross Estimated Amortized Unrealized Unrealized Market Cost Gains Losses Value (in 000's) Agency collateralized mortgage obligations $ 140,888 $461 $(27) $ 141,322 Non-agency collateralized mortgage obligations 137,753 330 (156) 137,927 Other 1,306 26 (1) 1,331 $ 279,947 $817 $(184) $ 280,580 9 Note 5 – Variable Interest Entities (“VIEs”): Under the provisions of FIN 46R the Company has determined that Raymond James Employee Investment Funds I and II (the “EIF Funds”), Comprehensive Software Systems, Inc. (“CSS”), certain entities in which Raymond James Tax Credit Funds, Inc. (“RJTCF”) owns variable interests, various partnerships involving real estate, and a trust fund established for employee retention purposes are VIEs.Of these, the Company has determined that the EIF Funds, certain tax credit fund partnerships/LLCs, and the trust fund should be consolidated in the financial statements as the Company is the primary beneficiary. The EIF Funds are limited partnerships, for which the Company is the general partner, that invest in the merchant banking and private equity activities of the Company and other unaffiliated venture capital limited partnerships.The EIF Funds were established as compensation and retention measures for certain qualified key employees of the Company.The Company makes non-recourse loans to these employees for two-thirds of the purchase price per unit.The loans and applicable interest are to be repaid based on the earnings of the EIF Funds. The Company is deemed to be the primary beneficiary, and accordingly, consolidates the EIF Funds, which had combined assets of approximately $16.3 million at June 30, 2007.None of those assets act as collateral for any obligations of the EIF Funds.The Company's exposure to loss is limited to its contributions and the non-recourse loans funded to the employee investors, for which their partnership interests serve as collateral.At June 30, 2007 that exposure is approximately $5.7 million. CSS was formed by a group of broker-dealer firms, including the Company, to develop a back-office software system. CSS had assets of $3.8 million at June 30, 2007.As of June 30, 2007, the Company owns approximately 42% of CSS.The Company's exposure to loss is limited to its capital contributions.The Company is not the primary beneficiary of CSS and accounts for its investment using the equity method of accounting.The carrying value of the Company’s investment in CSS is zero at June 30, 2007. RJTCF is a wholly owned subsidiary of RJF and is the managing member or general partner in approximately 47 separate tax credit housing funds having one or more investor members or limited partners. These tax credit housing funds are organized as limited liability companies or limited partnerships for the purpose of investing in limited partnerships which purchase and develop low income housing properties qualifying for tax credits.As of June 30, 2007, 44 of these tax credit housing funds are VIEs as defined by FIN 46R, and RJTCF’s interest in these tax credit housing funds which are VIEs range from .01% to 1.0%. RJTCF has concluded that it is the primary beneficiary in approximately one quarter of these tax credit housing funds, and accordingly, consolidates these funds, which have combined assets of approximately $271.2 million at June 30, 2007. None of those assets act as collateral for any obligations of these funds.The Company's exposure to loss is limited to its investments in, advances to, and receivables due from these funds and at June 30, 2007, that exposure is approximately $5.3 million. RJTCF is not the primary beneficiary of the remaining tax credit housing funds it determined to be VIEs and accordingly the Company does not consolidate these funds.The Company's exposure to loss is limited to its investments in, advances to, and receivables due from these funds and at June 30, 2007, that exposure is approximately $24.6 million. The three remaining tax credit housing funds that have been determined not to be VIEs are wholly owned by RJTCF and are included in the Company’s consolidated financial statements.As of June 30, 2007, only two of these funds had any material activity.These funds typically hold interests in certain tax credit limited partnerships for less than 90 days and had assets of approximately $8.4 million at June 30, 2007. As of June 30, 2007, the Company has a variable interest in several limited partnerships involved in various real estate activities, in which a subsidiary is the general partner.The Company is not the primary beneficiary of these partnerships and accordingly the Company does not consolidate these partnerships.These partnerships have assets of approximately $22.3 million at June 30, 2007.The Company's exposure to loss is limited to its capital contributions.The carrying value of the Company's investment in these partnerships is not material at June 30, 2007. One of the Company’s restricted stock plans is associated with a trust fund which was established through the Company’s wholly owned Canadian subsidiary.This trust fund was established and funded to enable the trust fund to acquire Company common stock in the open market to be used to settle restricted stock units granted as a retention vehicle for certain employees of the Canadian subsidiary.For financial statement purposes, the Company is deemed to be the primary beneficiary in accordance with FIN 46R, and accordingly, consolidates this trust fund, which has assets of approximately $6.5 million at June 30, 2007.None of those assets are specifically pledged as collateral for any obligations of the trust fund.The Company's exposure to loss is limited to its contributions to the trust fund and at June 30, 2007, that exposure is approximately $6.5 million. 10 Note 6 – Bank Loans, Net and Deposits: Bank Loans, Net Bank client receivables are comprised of loans originated or purchased by RJBank and include commercial and residential mortgage loans, as well as consumer loans.These receivables are generally collateralized by first or second mortgages on residential property, real property, or assets of the borrower.The following table provides a summary of RJBank's loans receivable at June 30, 2007 and September 30, 2006: June 30, September 30, 2007 2006 (in 000's) Residential mortgage loans $1,775,821 $1,322,911 Commercial loans 1,683,552 960,977 Consumer loans 3,970 1,917 3,463,343 2,285,805 Allowance for loan losses (30,553) (18,694) Unearned income, net of deferred expenses (5,550) (4,279) $3,427,240 $2,262,832 Changes in the allowance for loan losses and reserve for unfunded lending commitments at RJBank for the nine months ended June 30, 2007 and June 30, 2006 are as follows: June 30, June 30, 2007 2006 (in 000's) Balance, beginning of year $ 22,738 $9,030 Provision charged to operations 13,064 9,677 Charge-offs (176) - Recoveries - 9 Balance, end of period $ 35,626 $ 18,716 Charge-offs for the three months ended June 30, 2007 were $131,000. Bank Deposits Bank deposits include demand deposits, savings and money market accounts and certificates of deposit.The following table presents a summary of bank deposits at June 30, 2007 and September 30, 2006: June 30, September 30, 2007 2006 Balance Weighted Average Rate Balance Weighted Average Rate ($ in 000's) Bank deposits: Demand deposits - interest bearing $4,504 1.58% $6,088 1.95% Demand deposits - non-interest bearing 3,354 - 2,538 - Savings and money market accounts 4,777,171 4.60% 2,542,894 4.59% Certificates of deposit (1) 239,517 4.70% 255,360 4.49% Total bank deposits $ 5,024,546 4.60% $ 2,806,880 4.57% (1) Certificates of deposit in amounts of $100,000 or more at June 30, 2007 and September 30, 2006 were $70,410,944 and $72,067,000, respectively. 11 Certificates of deposit issued have remaining maturities at June 30, 2007 and September 30, 2006, as follows: June 30, September 30, 2007 2006 (in 000's) One year or less $ 126,693 $ 125,622 One to two years 44,271 50,427 Two to three years 37,765 36,306 Three to four years 15,354 24,885 Four to five years and thereafter 15,434 18,120 Total $ 239,517 $ 255,360 Note 7 - Borrowings: Loans payable at June 30, 2007 and September 30, 2006 are presented below: June 30, September 30, 2007 2006 (in 000's) Short-term Borrowings: Borrowings on lines of credit (1) $ 431,490 $13,040 Current portion of mortgage note payable 2,693 2,746 Federal Home Loan Bank advances (3) 5,000 - Total short-term borrowings 439,183 15,786 Long-term Borrowings: Mortgage note payable (2) 62,921 65,852 Federal Home Loan Bank advances (3) 50,000 60,000 Total long-term borrowings 112,921 125,852 Total loans payable $ 552,104 $ 141,638 (1) The Company and its subsidiaries maintain one committed and several uncommitted lines of credit denominated in U.S. dollars and one uncommitted line of credit denominated in Canadian dollars (“CDN”).At June 30, 2007, the aggregate domestic lines were $1.21 billion and CDN $40 million, respectively.During the three months ended June 30, 2007, the Company entered into a $500 million uncommitted tri-party repurchase agreement line of credit.Under this agreement, the Company pledges certain of its trading inventory as collateral against borrowings on this line.The required market value of the collateral is generally 102% of the cash borrowed.The rate is set each day at 20 basis points over the opening Fed Funds rate and this agreement can be terminated by either party on any business day.The outstanding balances against these lines of credit at June 30, 2007 were $426.9 million and CDN $3.5 million, respectively.The interest rates for the lines of credit are variable and are based on the Fed Funds rate, LIBOR, and Canadian prime rate. For the three months ended June 30, 2007, interest rates on the lines of credit ranged from 5.25% to 6.259%. For the three months ended June 30, 2006, interest rates on the lines of credit ranged from 4.75% to 6.763%.In addition, the Company’s joint ventures in Turkey and Argentina have multiple settlement lines of credit.The Company has guaranteed certain of these settlement lines of credit as follows: four in Turkey totaling $22.5 million and one in Argentina for $3 million. On June 30, 2007, there was an outstanding balance of $313,000 on the settlement lines in Turkey.At June 30, 2007 the aggregate unsecured settlement lines of credit available were $77.5 million, and there were outstanding balances of $989,000 on these lines.The interest rates for these lines of credit ranged from 9% to 21%. (2) Mortgage note payable evidences a mortgage loan for the financing of the Company's home office complex.The mortgage loan bears interest at 5.7% and is secured by land, buildings, and improvements with a net book value of $71.5 million at June 30, 2007. 12 (3) RJBank has $55 million in FHLB advances outstanding at June 30, 2007, which are comprised of one short-term, fixed rate advance and several long-term, fixed rate advances.The short-term, fixed rate advance bears interest at 5.67% and the long-term, fixed rate advances bear interest at rates ranging from 4.90% to 5.65%. The outstanding FHLB advances mature between May 2008 and February 2011.These advances are secured by a blanket lien on RJBank's residential loan portfolio granted to FHLB.The FHLB has the right to convert advances totaling $35 million and $50 million at June 30, 2007 and September 30, 2006, respectively, to a floating rate at one or more future dates. RJBank has the right to prepay these advances without penalty if the FHLB exercises its right. Note 8 – Stock Based Compensation: Effective October 1, 2005, the Company adopted SFAS No. 123R, “Share-Based Payment”, which requires the measurement and recognition of compensation expense for all share-based payment awards made to employees and directors based on estimated fair values.The Company’s share-based employee and outside director compensation plans are described more fully in Note 17 of the Notes to the Consolidated Financial Statements included in the Company's Annual Report on Form 10-K for the year ended September 30, 2006.The Company’s net income for the three and nine months ended June 30, 2007 includes $7.1 million and $20.7 million, respectively, of compensation costs and $2.3 million and $6.2 million, respectively, of income tax benefits related to the Company’s share-based plans available for awards to employees and members of its Board of Directors.The Company’s net income for the three and nine months ended June 30, 2006 includes $5.4 million and $14.9 million, respectively, of compensation costs and $1.4 million and $4.1 million, respectively, of income tax benefits related to the Company’s share-based plans available for awards to employees and members of its Board of Directors. During the three months ended June 30, 2007, the Company granted 16,500 stock options, 131,588 shares of restricted stock and no restricted stock units to employees under its stock-based employee compensation plans. During the three months ended June 30, 2007, no options were granted to outside directors. During the nine months ended June 30, 2007, the Company granted 242,100 stock options, 1,089,015 shares of restricted stock and 60,959 restricted stock units to employees under its stock-based employee compensation plans.During the nine months ended June 30, 2007, 12,500 options were granted to outside directors.Restricted stock grants under the 2007 Stock Bonus Plan and the 2005 Restricted Stock Plan are limited to 750,000 and 1,000,000 shares, respectively, per fiscal year. The weighted-average grant-date fair value of stock options granted to employees and directors during the three and nine months ended June 30, 2007 was $9.14 and $9.37 per share, respectively. Pre-tax unrecognized compensation expense for stock options granted to employees and outside directors, net of estimated forfeitures, was $10.6 million as of June 30, 2007, and will be recognized as expense over a weighted-average period of approximately 2.7 years. The weighted-average grant-date fair value of restricted stock granted to employees during the three and nine months ended June 30, 2007 was $30.72 and $30.64 per share, respectively. Pre-tax unrecognized compensation expense for unvested restricted stock granted to employees, net of estimated forfeitures, was $53.8 million as of June 30, 2007, and will be recognized as expense over a weighted-average period of approximately 2.9 years. The weighted-average grant-date fair value of restricted stock units granted to employees during the nine months ended June 30, 2007 was $31.78 per share.Pre-tax unrecognized compensation expense for unvested restricted stock units granted to employees, net of estimated forfeitures, was $3.4 million as of June 30, 2007, and will be recognized as expense over a weighted-average period of approximately 1.6 years. Under one of its non-qualified fixed stock option plans, the Company may grant stock options to its independent contractor Financial Advisors.In addition, the Company may grant restricted stock units or restricted shares of common stock to its independent contractor Financial Advisors under one of its restricted stock plans.The Company accounts for share-based awards to its independent contractor Financial Advisors in accordance with EITF No. 96-18, “Accounting for Equity Instruments That are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services” and EITF 00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock” (see Note 18 of the Notes to the Consolidated Financial Statements included in the Company's Annual Report on Form 10-K for the year ended September 30, 2006 for more information).The Company’s net income for the three and nine months ended June 30, 2007 includes $1.9 million and $4.8 million, respectively, of compensation costs and $0.7 million and $1.8 million, respectively, of income tax benefits related to the Company’s share-based plans available for awards to its independent contractor Financial Advisors.The Company’s net income for the three and nine months ended June 30, 2006 includes $0.4 million and $1.2 million, respectively, of compensation costs and $0.2 million and $0.4 million, respectively, of income tax benefits related to the Company’s share-based plans available for awards to its independent contractor Financial Advisors. 13 During the three months ended June 30, 2007, the Company granted no stock options and 25,734 shares of restricted stock to its independent contractor Financial Advisors. During the nine months ended June 30, 2007, the Company granted 343,600 stock options and 47,482 shares of restricted stock to its independent contractor Financial Advisors. The weighted-average grant-date fair value of stock options granted to independent contractor Financial Advisors during the nine months ended June 30, 2007 was $8.96 per share. As of June 30, 2007, there was $8.1 million of total unrecognized pre-tax compensation cost related to unvested stock options granted to its independent contractor Financial Advisors based on estimated fair value at that date.These costs are expected to be recognized over a weighted average period of approximately 3.3 years. The weighted-average grant-date fair value of restricted stock granted to independent contractor Financial Advisors during the three months ended June 30, 2007 was $30.90 per share. The weighted-average grant-date fair value of restricted stock granted to independent contractor Financial Advisors during the nine months ended June 30, 2007 was $30.91 per share.As of June 30, 2007, here was $1.2 million of total unrecognized pre-tax compensation cost related to unvested restricted shares granted to its independent contractor Financial Advisors based on estimated fair value at that date.These costs are expected to be recognized over a weighted average period of approximately 4.9 years. Note 9 - Commitments and Contingencies: The Company is the lessor in a leveraged commercial aircraft transaction with Continental Airlines, Inc. (“Continental").The Company's ability to realize its expected return is dependent upon this airline’s ability to fulfill its lease obligation.In the event that this airline defaults on its lease commitment and the Trustee for the debt holders is unable to re-lease or sell the plane with adequate terms, the Company would suffer a loss of some or all of its investment.The value of this leveraged lease with Continental was approximately $10.1 million as of June 30, 2007.The Company's equity investment represented 20% of the aggregate purchase price; the remaining 80% was funded by public debt issued in the form of equipment trust certificates.The residual value of the aircraft at the end of the lease term of approximately 17 years is projected to be 15% of the original cost.This lease expires in May 2014. Although Continental remains current on its lease payments to the Company, the inability of Continental to make its lease payments, or the termination or modification of the lease through a bankruptcy proceeding, could result in the write-down of the Company's investment and the acceleration of certain income tax payments.The Company continues to monitor this lessee for specific events or circumstances that would increase the likelihood of a default on Continental’s obligations under this lease. The Company was also the lessor in a leveraged commercial aircraft transaction with Delta Air Lines, Inc. (“Delta”).Delta filed for bankruptcy protection on September 14, 2005.Accordingly, the Company recorded a $6.5 million pre-tax charge in 2005 to fully reserve the balance of its investment in the leveraged lease of an aircraft to Delta.The Company had taken a $4 million pre-tax charge in 2004 to partially reserve for this investment.No amount of these charges represented a cash expenditure.During the second quarter of fiscal 2007, the Company sold its interest in the Delta transaction for $2 million, which was recognized as a pre-tax gain within Other Revenue.Upon closing, certain income tax obligations of approximately $8.5 million were accelerated and paid during the quarter.These tax payments did not impact net earnings, as these amounts were previously recorded as deferred tax liabilities. RJBank has outstanding at any time a significant number of commitments to extend credit or purchase loans. These arrangements are subject to strict credit control assessments and each client's credit worthiness is evaluated on a case-by-case basis. A summary of commitments to extend credit, purchase loans and letters of credit outstanding is as follows: June 30, September 30, 2007 2006 (in 000's) Standby letters of credit $100,397 $55,193 Consumer lines of credit 30,426 25,772 Commercial lines of credit 1,173,526 760,253 Unfunded loan commitments - variable rate 561,862 264,663 Unfunded loan commitments - fixed rate 14,235 6,412 Because many commitments expire without being funded in whole or part, the contract amounts are not estimates of future cash flows. 14 In the normal course of business, RJBank issues, or participates in the issuance of, financial standby letters of credit whereby it provides an irrevocable guarantee of payment in the event the letter of credit is drawn down by the beneficiary.As of June 30, 2007, $100.4 million of such letters of credit were outstanding.Of the letters of credit outstanding, $100 million are underwritten as part of a larger corporate credit relationship.In the event that a letter of credit is drawn down, RJBank would pursue repayment from the account party under the existing borrowing relationship, or would liquidate collateral, or both.The proceeds from repayment or liquidation of collateral are expected to satisfy the maximum potential future amount of any payments of amounts drawn down under the existing letters of credit. At June 30, 2007 and September 30, 2006, no securities were pledged by RJBank as collateral with the FHLB for advances.In lieu of pledging securities as collateral for advances, RJBank provided the FHLB with a blanket lien against RJBank's entire portfolio of residential mortgage loans. As of June 30, 2007, RJBank has entered into $1.35 billion in reverse repurchase agreements, ranging from $355 million to $500 million, with three different counterparties.Although RJBank is exposed to risk that these counterparties may not fulfill their contractual obligations, the risk of default is minimal due to the creditworthiness of these counterparties, collateral received and the short duration of these agreements. As part of an effort to increase brand awareness, the Company entered into a stadium naming rights contract in July 1998. The contract expires in 2016 and has a 4% annual escalator.Expenses of $765,000 and $736,000 were recognized in the three months ended June 30, 2007 and 2006.Expenses of $2,266,000 and $2,179,000 were recognized in the nine months ended June 30, 2007 and 2006. In the normal course of business, the Company enters into underwriting commitments.Transactions relating to such commitments that were open at June 30, 2007 and were subsequently settled had no material effect on the consolidated financial statements as of that date. The Company utilizes client marginable securities to satisfy deposits with clearing organizations.At June 30, 2007, the Company had client margin securities valued at $107.2 million pledged with a clearing organization to meet the point in time requirement of $68.6 million. At September 30, 2006, the Company had client margin securities valued at $93.5 million pledged with a clearing organization to meet the point in time requirement of $57.4 million. The Company has committed a total of $42.6 million, in amounts ranging from $200,000 to $2.0 million, to 40 different independent venture capital or private equity partnerships.As of June 30, 2007, the Company has invested $31.7 million of that amount and has received $29.6 million in distributions.Additionally, the Company is the general partner in two internally sponsored private equity limited partnerships to which it has committed $14 million.Of that amount, the Company has invested $12.2 million and has received $8.7 million in distributions as of June 30, 2007. The Company is the general partner in EIF Funds.These limited partnerships invest in the merchant banking and private equity activities of the Company and other unaffiliated venture capital limited partnerships.The EIF Funds were established as compensation and retention measures for certain qualified key employees of the Company.At June 30, 2007, the funds have unfunded commitments of $3.6 million. At June 30, 2007, the approximate market values of collateral received that can be repledged by the Company, were: Sources of collateral (in 000's): Securities purchased under agreements to resell $ 1,749,430 Securities received in securities borrowed vs. cash transactions 1,379,195 Collateral received for margin loans 1,426,932 Total $ 4,555,557 During the quarter certain collateral was repledged and at June 30, 2007, the approximate market values of this portion of collateral and financial instruments owned that were repledged by the Company were: Uses of collateral and trading securities (in 000's): Securities purchased under agreements to resell $ 1,749,430 Securities received in securities borrowed vs. cash transactions 1,348,284 Collateral received for margin loans 219,873 Total $ 3,317,587 15 In the normal course of business, certain subsidiaries of the Company act as general partner and may be contingently liable for activities of various limited partnerships.These partnerships engaged primarily in real estate activities. In the opinion of the Company, such liabilities, if any, for the obligations of the partnerships will not in the aggregate have a material adverse effect on the Company's consolidated financial position. The Company and its subsidiaries maintain one committed and several uncommitted lines of credit denominated in U.S. dollars and one uncommitted line of credit denominated in Canadian dollars.At June 30, 2007, the aggregate domestic lines were $1.21 billion and CDN $40 million, respectively.During the three months ended June 30, 2007, the Company entered into a $500 million uncommitted tri-party repurchase agreement line of credit.Under this agreement, the Company pledges certain of its trading inventory as collateral against borrowings on this line.The required market value of the collateral is generally 102% of the cash borrowed.The rate is set each day at 20 basis points over the opening Fed Funds rate and this agreement can be terminated by either party on any business day.The outstanding balances against these lines of credit at June 30, 2007 were $426.9 million and CDN $3.5 million, respectively.The interest rates for the lines of credit are variable and are based on the Fed Funds rate, LIBOR, and Canadian prime rate.The Company’s committed $200 million line of credit is subject to a 0.125% per annum facility fee.RJBank has $55 million in FHLB advances outstanding at June 30, 2007, which are comprised of one short-term, fixed rate advance and several long-term, fixed rate advances.RJBank had $1.21 billion in credit available from the FHLB at June 30, 2007. The Company’s joint ventures in Turkey and Argentina have multiple settlement lines of credit.The Company has guaranteed certain of these settlement lines of credit as follows: four in Turkey totaling $22.5 million and one in Argentina for $3 million.On June 30, 2007, there was an outstanding balance of $313,000 on the settlement lines in Turkey.At June 30, 2007 the aggregate unsecured settlement lines of credit available were $77.5 million, and there were outstanding balances of $989,000 on these lines.The Company has also from time to time authorized performance guarantees for the completion of trades with counterparties in Argentina and Turkey. At June 30, 2007, there were no outstanding performance guarantees in Turkey or Argentina. The Company guarantees the existing mortgage debt of RJA of approximately $65.6 million.The Company guarantees interest rate swap obligations of RJ Capital Services, Inc.The Company has also committed to lend to or guarantee obligations of RJTCF of up to $100 million upon request, subject to certain limitations as well as annual review and renewal.RJTCF borrows in order to invest in partnerships which purchase and develop properties qualifying for tax credits. These investments in project partnerships are then sold to various tax credit funds, which have third party investors, and for which RJTCF serves as the managing member or general partner.RJTCF typically sells these investments within 90 days of their acquisition, and the proceeds from the sales are used to repay RJTCF’s borrowings. Additionally, RJTCF may make short-term loans or advances to project partnerships on behalf of the tax credit funds in which it serves as managing member or general partner.At June 30, 2007, cash funded to invest in either loans or investments in project partnerships was $42.1 million.In addition, at June 30, 2007, RJTCF is committed to additional future fundings of $79.2 million related to project partnerships that have not yet been sold to various tax credit funds.RJTCF has also issued certain guarantees to various third parties related to elements of specific performance of certain project partnerships which have been sold to various tax credit funds.RJTCF is not the primary guarantor of these obligations which aggregate to a cumulative maximum obligation of approximately $5.7 million as of June 30, 2007. Raymond James Yatyrym Menkul Kyymetler A. S., (“RJY”), the Company’s Turkish affiliate, was assessed for the year 2001 approximately $6.8 million by the Turkish tax authorities.The authorities applied a significantly different methodology than in the prior year’s audit.RJY is vigorously contesting most aspects of this assessment and has filed an appeal with the Turkish tax court.Audits of 2002 through 2004 are anticipated and their outcome is unknown in light of the change in methodology and the pending litigation. The Company has recorded a provision for loss in its consolidated financial statements for its net equity interest in this joint venture.As of June 30, 2007, RJY had total capital of approximately $12.4 million, of which the Company owns approximately 73%. The Company is a defendant or co-defendant in various lawsuits and arbitrations incidental to its securities business. The Company is contesting the allegations in these cases and believes that there are meritorious defenses in each of these lawsuits and arbitrations. In view of the number and diversity of claims against the Company, the number of jurisdictions in which litigation is pending and the inherent difficulty of predicting the outcome of litigation and other claims, the Company cannot state with certainty what the eventual outcome of pending litigation or other claims will be. In the opinion of the Company's management, based on current available information, review with outside legal counsel, and consideration of amounts provided for in the accompanying consolidated financial statements with respect to these matters, ultimate resolution of these matters will not have a material adverse impact on the Company's financial position or results of operations.
